UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                              No. 93-1609
                           Summary Calendar


UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,


                                versus


PATRICK HENRY MARTINEZ,
                                                  Defendant-Appellant.




          Appeal from the United States District Court
               for the Northern District of Texas

                       (    July 29, 1994     )


Before POLITZ, Chief Judge, JOLLY and BENAVIDES, Circuit Judges.

POLITZ, Chief Judge:

     Patrick Henry Martinez appeals his convictions for obstructing

commerce by robbery, 18 U.S.C. § 1951, and for using or carrying a

firearm during a crime of violence, 18 U.S.C. § 924(c)(1). Finding

no error, we affirm.

                              Background

     Convicted of five counts of obstructing commerce and five

firearm counts, Martinez appeals, challenging the sufficiency of

the evidence on the former counts and contending that trial on the

latter counts violated the constitutional guaranty against double
jeopardy.

     The evidence establishes that Martinez committed five armed

robberies in Fort Worth, Texas between July 3 and August 8, 1992.

Three of the robberies involved Diamond Shamrock convenience stores

and two involved Church's and Edmundson's fried chicken outlets.

All of these establishments sold products which were manufactured

out-of-state and which were marketed by out-of-state vendors.    The

robberies by Martinez caused the temporary closure of all of the

businesses save one which previously had been robbed by Martinez

and was closed permanently.

     Martinez does not suggest that he did not commit the five

armed robberies; rather, he contends that his felonious conduct did

not obstruct interstate commerce and that the firearm charges were

multiplicitous.

                              Analysis

     We review challenges to the sufficiency of the evidence in the

light most favorable to the verdict, asking only whether a rational

juror could have found guilt proven beyond a reasonable doubt.1

Martinez insists that the government failed to prove that his

robberies affected interstate commerce; we conclude otherwise. The

impact on interstate commerce need not be substantial to satisfy

the statutory requirement of the Hobbs Act.2      If the defendant's

conduct impacts the flow of interstate products, an effect on



     1
      Jackson v. Virginia, 443 U.S. 307 (1979).
     2
      United States v. Stephens, 964 F.2d 424 (5th Cir. 1992).

                                 2
interstate          commerce       occurs.3    In     this   case,   Martinez'   armed

robberies caused the interruption of commerce in several stores

dealing in out-of-state wares, resulting in the permanent closure

of one.          This evidence is sufficient to support a finding that the

Martinez robberies obstructed interstate commerce.4

     Martinez next contends that his concurrent prosecution for

using       or    carrying     a    firearm   during    a    crime   of   violence   was

multiplicitous and violated the double jeopardy clause. We are not

persuaded.            The    double      jeopardy      clause    prohibits    multiple

punishments for the same offense.5                     Whether different statutes

punish the same offense is determined by the test announced in the

landmark Blockburger6 opinion, mandating that we scrutinize the

elements of the two statutes at issue to determine whether "each

requires proof of a fact which the other does not."7                       We conclude

that the obstruction of commerce by robbery proscription, and the

firearm      proscription,          demand    proof    of    different    elements   and

therefore constitute separate offenses.


    3
     United States v. Villarreal, 764 F.2d 1048 (5th Cir.), cert.
denied, 474 U.S. 904 (1985).
        4
      See e.g., United States v. Sander, 615 F.2d 215 (5th Cir.),
cert. denied, 449 U.S. 835 (1980) (purchase of out-of-state
products sufficient interstate nexus); United States v. Richard,
No. 93-1326 (5th Cir. Nov. 1, 1993) (unpublished opinion)
(temporary   closure  of   store  following   robbery  sufficient
interference with interstate commerce).
     5
        United States v. Singleton, 16 F.3d 1419 (5th Cir. 1994).
        6
      Blockburger v. United States, 284 U.S. 299 (1932); see also
United States v. Dixon, 113 S. Ct. 2849 (1993).
     7
        Id. at 304.

                                              3
      The obstruction of commerce by robbery statute requires proof

of   threats      or    force;   it   does       not   require    evidence   that     the

defendant possessed a weapon.8               By contrast, the firearm statute

requires evidence that the defendant used or carried a weapon, but

does not require proof that the weapon was used to threaten or

force.9         Section   924(c)(1)    further         provides    that   the   use   or

carrying of a firearm during a crime of violence shall be punished

by imprisonment "in addition to the punishment provided for [by

the] crime of violence."          As explained in Singleton, this language

underscores       the     congressional          intent   that    section    924(c)(1)

punishments are to be imposed cumulatively with punishments for

underlying crimes of violence.10                 Thus, both statutory comparison

and statutory construction make abundantly clear that concurrent

prosecutions for sections 1951 and 924(c)(1) violations do not

violate double jeopardy protection.

      The convictions and sentences are AFFIRMED.




            8
        18 U.S.C § 1951 (robbery means the unlawful taking of
property from another by means of force or violence).
      9
      See Singleton, 16 F.3d at 1423 (mere possession of firearm
satisfies section 924(c)(1)).
      10
           Singleton, 16 F.3d at 1425.

                                             4